Citation Nr: 0422746	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  99-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for stomach problems, 
weight loss, and loss of strength, claimed as due to an 
undiagnosed illness.

Whether new and material evidence has been presented to 
reopen a claim for service connection for chest pain, claimed 
as due to an undiagnosed illness.

Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1987 to June 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for stomach problems, weight loss, 
and loss of strength, chest pains and PTSD.

The Board remanded the claims in November 2000 for further 
development.

The issues of whether new and material evidence has been 
presented to reopen claims for service connection for stomach 
problems, weight loss and loss of strength and chest pains, 
both claimed as due to an undiagnosed illness, and 
entitlement to service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of whether 
new and material evidence has been presented to reopen a 
claim for service connection for PTSD has been obtained.  Any 
failure on VA's part with regard to the duty to notify the 
veteran of the law and regulations applicable to the claim, 
the evidence necessary to substantiate the claim, and what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf is not 
prejudicial to the veteran with regard to this issue.

2.  The RO's July 1997 decision, which denied service 
connection for PTSD, was not timely appealed following the 
RO's notice of denial to the veteran.

3.  The evidence submitted since the RO's July 1997 denial is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for entitlement to 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO decision of July 1997, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

2.  Evidence received since the July 1997 decision is new and 
material, and the claim for entitlement to service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (2003).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board notes that the RO has not provided the veteran with 
a specific explanation of the type of evidence necessary to 
substantiate his claim for whether new and material evidence 
has been presented to reopen a claim for service connection 
for PTSD, nor has the RO provided an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, as 
this decision represents a grant with regard to this portion 
of the claim, the Board finds that the RO's failure to 
provide the veteran with such notice does not prejudice him.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in October 1998, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in June 2003 and was 
given an ample opportunity to respond.  Furthermore, as this 
decision represents a partial grant of the benefit sought on 
appeal, to decide the appeal with regard to whether new and 
material evidence has been presented to reopen a claim for 
service connection for PTSD would not be prejudicial error to 
the veteran.


II.  Factual Background

Service personnel records indicate that the veteran served 
with a cannon crew in the Persian Gulf from September 1990 to 
January 1991.

VA treatment notes dated from April and May 1997 noted a 
diagnosis of PTSD.  No specific complaints on the part of the 
veteran were noted with the diagnosis in either record.

A July 1997 rating decision denied service connection for 
PTSD on the basis that there was no confirmed diagnosis of 
PTSD, based on a verified stressor, for which service 
connection could be granted.

An October 1997 VA PTSD examination report noted that the 
veteran reported being involved in combat during Desert 
Storm.  The examiner stated that he did not concur with the 
veteran's previous diagnosis of PTSD and diagnosed the 
veteran with intermittent explosive disorder.

In a December 1998 statement, the veteran reported that he 
served in combat while in the Persian Gulf.

A May 2001 VA mental health treatment note indicated that the 
veteran reportedly lived an isolated life.  He reported 
nightmares and paranoia.  He stated that he had difficulty 
controlling his temper.  The VA physician diagnosed the 
veteran with PTSD.

III.  Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall open the claim and review the former 
disposition of the claim."  Therefore, once an RO decision 
becomes final under section 7105(c), absent submission of new 
and material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Flossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App.  273 (1996).  As noted 
above, the most recent denial of the claim was in July 1997.  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. At 
284.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Because the RO previously denied the veteran's claim of 
service connection for PTSD in July 1997, and because the 
veteran did not file a timely appeal, see 38 U.S.C.A. 
§ 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2003), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may 
only be reopened if he submits new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); Barnett 
v. Brown, 83 F.3d at 1383.  The VA must review all of the 
evidence submitted since the last disallowance, in this case 
the RO's July 1997 rating decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

Evidence submitted with the previous claim included the 
veteran's service personnel records and April and May 1997 VA 
treatment notes.  The July 1997 rating decision denied 
service connection for PTSD on the basis that a current 
diagnosis of PTSD was not supported by a verifiable stressor.  
Records submitted with the current claim include the 
veteran's statements, an October 1997 VA examination report, 
and a May 2001 VA mental health treatment note.

The Board notes that the evidence that was lacking at the 
time of the previous decision was evidence of a clinical 
diagnosis of PTSD based on a verified stressor.  In this 
regard, the May 2001 VA mental health treatment note contains 
a more complete picture of the veteran's complaints and 
reported symptoms and a VA physician additionally provided a 
diagnosis of PTSD.  Although a diagnosis of PTSD was 
previously of record, embellishing clinical detail pertaining 
to underlying stress related pathology has now been provided.  
While there is still the issue of verifiable stressors to 
contend with, the Board notes that all that is required to 
reopen a previously denied claim is evidence that, at least, 
enhances the veteran's chances of establishing his claim.  
The Board finds that the evidence submitted since the July 
1997 rating decision meets this requirement.  Accordingly, 
the claim for entitlement to service connection for PTSD is 
reopened.


ORDER

New and material evidence having been presented, the claim 
for entitlement to service connection for PTSD is reopened.


REMAND

Under the VA's expanded duty to assist, VA is obligated to 
provide the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio, 16 Vet. App. at 183.  The veteran's 
claims for entitlement to service connection for stomach 
problems, weight loss and loss of strength, and chest pains, 
all claimed as due to an undiagnosed illness were denied in a 
July 1997 rating decision.  The veteran did not appeal this 
decision following the RO's issuance of notice to him.  
Accordingly, the decision with regard to these issues became 
final.  The Board notes that the RO, in an October 1998 
decision that was subsequently appealed by the veteran, 
adjudicated these issues as original claims.  Consequently, 
the veteran has not, to date, been provided notice with 
regard to the evidence necessary to reopen a claim based on 
new and material evidence.  Nor has he been provided with the 
appropriate regulations regarding such claims.  In this 
regard, the Board notes that the November 2000 remand 
specifically noted the July 1997 rating decision.  The Board 
instructed the RO to determine if a notice of disagreement 
(NOD) was filed with regard to that decision.  If no such NOD 
was filed, the Board requested that the RO readjudicate the 
claims as claims to reopen previously denied claims.  In a 
February 2004 note to the file, the RO noted that no NOD was 
filed with regard to the July 1997 rating decision.  However, 
the RO did not readjudicate the remanded issues as claims to 
reopen previously denied claims.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, 
these claims are remanded in order for the veteran to be 
supplied with the appropriate notice required under the VCAA 
and so that the issues may be properly readjudicated.

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the Board notes that there is 
conflicting evidence of record regarding the existence of a 
current diagnosis of PTSD.  VA treatment notes dated April 
and May 1997 noted a diagnosis of PTSD.  An October 1997 VA 
PTSD examination stated that the veteran lacked sufficient 
stressors and did not have a current diagnosis of PTSD.  A 
May 2001 VA treatment note reported a diagnosis of PTSD.  In 
addition, the Board notes that the May 2001 VA treatment note 
indicated that the veteran was to continue to be followed for 
treatment for PTSD.  However, a review of the file indicates 
that no mental health treatment records after this date are 
of record.  The veteran served in the Persian Gulf during 
Operation Desert Storm.  However, there are no indications of 
record that any attempts were made to verify whether the 
veteran, as he reported several times in the record, engaged 
in combat while on active duty.   An attempt should be made 
to verify the veteran's claimed stressors and, if such 
stressors are verified, establish whether the veteran has a 
current diagnosis of PTSD as a result of such stressors.  In 
addition, a recent VA mental health treatment records should 
be associated with the file.

Accordingly, the claim is REMANDED for the following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements with regard to 
the claims regarding whether new and 
material evidence has been submitted to 
reopen previously denied claims.  The RO 
should ensure that the veteran is 
furnished proper notice in compliance 
with 38 C.F.R. § 3.159(b)(1), including 
notice of (a) the information and 
evidence not of record that is necessary 
to substantiate his claims, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

2.  The RO should contact the veteran and 
ask him to supply any more detailed 
information regarding his claimed 
stressors, including dates, places, 
events, and other personnel involved.

3.  The RO should obtain the VA treatment 
records for the veteran regarding any 
treatment for PTSD or any other mental 
health disorder since May 2001.

4.  The RO should then ask the U.S. Armed 
Services Center for Unit Records Research 
(CURR) to attempt to verify the veteran's 
claimed service stressors.  If the 
veteran does not supply more detailed 
information to forward to CURR, the RO 
should ask CURR to verify whether the 
veteran's unit, Charlie Battery, Second 
Battalion, 17th Field Artillery, engaged 
in combat during September and October of 
1990.

5.  After, a response has been received 
from CURR, the veteran should be 
scheduled for a VA examination 
appropriate to determining whether he has 
a current diagnosis of PTSD.  The claims 
folder and a copy of this remand should 
be made available to the examiner.  The 
examiner is asked to offer an opinion as 
to whether the veteran has a current 
diagnosis of PTSD based on any verified 
stressors.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



